Title: To George Washington from Brigadier General Peter Muhlenberg, 8 May 1780
From: Muhlenberg, Peter
To: Washington, George


          
            Sir
            Fredericksburg [Va.] May the 8th 1780
          
          I was honor’d with Your Excellency’s favor of the 20th of April by the last post, and have carried the Orders into execution as far as possible.
          I am sorry it is not in my power to give Your Excellency a more favorable Account of the situation of Affairs here, relative to the Recruits and Draffts—On my arrival in Virginia I found the Governor was Absent from Williamsburg on a visit to Albemarle, but was expected in a short time, either at Williamsburg or Richmond—I waited on him at the last place in the beginning of April, producd my Instructions from the Board of War; and agreeable to those Instructions requested his advice, which I receivd in writing—A Copy of which I do myself the honor to enclose—finding that little could be expected from the Draffts and no Money in the Treasury to carry on the Recruiting Business properly, I

wrote to the Honble Board of War at Philadelphia, enclosd a Copy of the Governors Letter & requested further Instructions, but have not yet receivd an Answer—On the 20th of April I wrote to the Governor, proposing Rocky Ridge a town opposite Richmond for the place of General Rendezvous, & Winchester and Fredericksburg as by posts for the recruits to collect in small numbers—I further proposd as there was a favorable prospect of Recruiting (:one Officer having enlisted near thirty in this Town in a short time:) I should call in all the Officers of the Virginia Line on Continental establishment, who were at present off duty—appoint their districts & send them out to recruit & collect the Deserters, provided the Treasury could furnish Money—I receivd the Governors Answer on the first of May, approving my proposals as far as related to the recruiting Business, but Objected to having Rocky ridge appointed for a Genl Rendezvous it being unhealthy and too near the Seat of Government, and proposd Chesterfield as a healthy and convenient Situation—this place I have accordingly appointed For the General Rendezvous—I have now by Advertisement ordered the Officers to Assemble at this place imediately, to receive Money & Recruiting Instructions, & I flatter myself they will have more success then was at first expected.
          Before the receipt of Your Excellencys Letter I had allready wrote to the State Board of War, requesting the removal of the Sick from Petersburg, to Rocky Ridge or, some other convenient & healthy place. Doctor Brown was with me a few days ago, who approves the place with regard to its healthiness, We have wrote Jointly to Doctor Rickman, who is at the Head of the Medical Department in this State desiring him to provide the Sick with Surgeons & other necessaries—as soon as I receive a Return of the Sick from Doctor Rickman, agreeable to my request I shall transmit it to Your Excellency, from what I can learn their number does not exceed twenty—I have likewise wrote to Colo. Davies, desiring him to repair to Rocky ridge & take the Superintendance of that post, agreeable to Your Excellencys Instructions—but by a Letter I receivd from the Governor Yesterday I find Colo. Davies is allready at Petersburg, I have therefore wrote him to day to remove the Sick to Chesterfield agreeable to the Governors Letter—There are a Number of the old Soldiers who were reinlisted and furlowd who are not yet returnd, some of them I expect would be inducd to return, if promisd a pardon from Your Excellency—as soon as the numbers of Recruits amount to fifty, I shall order them on imediately.
          The last Authentic Accounts we have from Charlestown are from the 17th of April when every thing was safe. The town was summoned on the 10th both the Summons & answer are in town but I could not procure them—else should have transmitted them to Your Excellency.
          As soon as the Officers are Assembled I shall send The return, with

what pay is due them, to the Board of War in Philadelphia—unless Your Excellency should think it more convenient for them to draw their pay in the State, as The Governor has been pleasd to promise his Assistance if necessary; In his last Letter he writes, “As to the pay of the Officers left in this State, the poverty of the Continental Treasury shall not prevent their receiving it, if You will procure Authority for them to apply to the General Paymaster here or any other single person, whose receipt shall be so authoritative as to vouch our paying him Monies for that purpose and charging them to the Continent”—The 1st and 2d State Regiments are at present collecting at Williamsburg, I wrote to The Honble Board of War in Philadelphia at The request of the Governor, for Orders to send them on to Charlestown; on the 15th of April, but have not yet receivd an Answer—both Regiments will have about 350 for the War, I have wrote to the Commanding Officers for returns & shall transmit them to Your Excellency by the next post—I this Moment, just as the post is going out, have obtaind a Copy of Clintons Summons together with the extract of a Letter from Parson Hurt at Charlestown. “All our Light Horse were Surprisd on Friday 14th of April, just before day, which has causd such a horrid tale to get abroad, that I think I shall give You pleasure in letting You know, Six or Seven Men were lost, The Major of Pulaskies killd, Captn Yancey and one or two others made prisoners—Cols. Washington Jameson &a are safe—some troops and a good deal of Baggage was taken.[”] I have the honor to be with great Respect Your Excellencys Most Obedt hble Servt
          
            P: Muhlenberg
          
        